P iER CURIAM. Ben Beland, a state-salaried, full-time public defender for the Twelfth Judicial District, was appointed by the trial court to represent appellant Buckie Mills, an indigent defendant, in this rape and kidnapping case. Mills was convicted and sentenced to life imprisonment without parole. Mr. Beland timely filed a notice of appeal from the judgment of conviction and lodged the appellate record with the Supreme Court Clerk.  Mr. Beland now asks this court to relieve him as appellant’s counsel and to appoint new counsel. Mr. Beland is a full-time public defender and is provided a state-funded secretary and pursuant to Act 1370 of 2001 he can not receive compensation for appellate work. Accordingly, we grant Mr. Beland’s motion to be relieved for good cause shown. Mr. Mark M. Henry will be substituted as appellant’s attorney in this matter. CORBIN, J., not participating.